DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract is over 150 words.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 11, recommend adding “-ing” after “form” in the phrase “…supplying the second metal member to place the second metal member on the first metal member and forming a predetermined gap between the first metal member and the second metal member.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“supplying unit” in claims 4 and 5 where the functional language attributed to the supplying unit is “configured to supply the second metal member while pressing the second metal member against the first metal member held on the support table at a predetermined angle with no relative movement of the second metal member to the first metal member in an in-plane direction of the first metal member”
Structure “read into” the claims to support the functional language includes: hoop supplying device (para 0029), cutting drive device (para 0029), and supplying roll pair 24a (para 0026)
“interposing device” in claim 5 where the functional language attributed to the interposing device is “configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member.”
“irradiation position motion unit” in claim 5 
Structure “read into” the claims to support the functional language includes: robot arm (para 0066)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 recites an “interposing device.”  However, the specification does not disclose what type of device is considered to be an interposing device.  The specification also does not disclose how the interposing device is “configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member.”   As a result, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is written in such a way that it could be considered to include steps in the method or structural limitations.  Claim 1 recites “…by placing the second metal member on the first metal member and causing a laser oscillation system to irradiate a surface of the second metal member with laser light… supplying the second metal member to place the second metal member on the first metal member and form a predetermined gap between the first metal member and the second metal member…”  However, it is unclear how the second member is placed on the first member and then the second member is placed on the first member in such a way as to form a gap between the two members.  Once placement requires no gap while the other placement requires a gap.  Based on the arrangement shown in fig. 5 of the Applicant’s drawings, which shows a gap between the members, the examiner is interpreting claim 1 such that there is a gap.  Therefore, for the purpose of this examination, no patentable weight was given to “..placing the second metal member on the first metal member...”
Claim 1 recites the limitation: “laser oscillation system to irradiate (line 5)…irradiating the second metal member with a laser (line 14)…”  However, it is unclear if “a laser” is a new component or the laser oscillation system.”
	Claim 2 recites “…the laser is projected onto the second metal member on the near side where the second metal member comes into contact with the first metal member.”  However, fig. 5 of the Applicant’s drawings shows the laser as projected over the gap and not “where the second member comes into contact with the first metal.”  Additionally, claim 1 requires irradiation at “the predetermined gap.”  The Specification recites, “specifically, the laser light 26 is projected onto the hoop material 20 on the near (supply near) side relative to a side where the hoop material 20 is in contact with the blank material 2, that is on the right side relative to the contact point Pc in fig. 5” (para 0027, pages 18-19).  For the purpose of this examination, the limitation will be interpreted as “…the laser is projected onto the second metal member on the near side of where the second metal member comes into contact with the first metal member.”
	Claim 2 recites “…the second metal member is supplied onto the first metal member at a predetermined angle to come into contact with the first metal member successively from a supply forward side to a near side…”  However, it is unclear if “successively” modifies the verb “supplied” or the verb “come.”  If the Applicant intended for “successively” to modify the infinitive phrase “to come into contact,” then is the second member repeatedly placed into contact with the first member in a successive manner?  Furthermore, the examiner is unsure how to interpret “successively from a supply forward side to a near side.”  For clarity, “successively” will be interpreted as modifying “supplied,” as in “…the second metal member is supplied successively onto the first metal member at a predetermined angle to come into contact with the first metal member 
Claims 4 and 5 recite “…emit a laser to weld…”  However, it is unclear how a laser is emitted.  For the purpose of the examination, the claimed limitation will be interpreted as “…emit light to weld…”  	
Claims 4 and 5 recite “…by placing the second metal member on the first metal member and causing a laser oscillation system to irradiate a surface of the second metal member with laser light… a supplying unit configured to supply the second metal member…..with the laser at a position where a gap is formed between the first metal member and the second metal member.”  However, it is not clear how the second member is first placed on the first member and then the second member is supplied on the first member in such a way as to form a gap formed between the two members.  Based on the arrangement shown in fig. 5 of the Applicant’s drawings, the examiner is interpreting claim 1 such that the members are not placed on top of each other but that the second member is supplied in such a way as to form a gap between the two members.  Therefore, for the purpose of this examination, no patentable weight was given to “...placing the second metal member on the first metal member...”
Claims 4 recites the limitation: “laser oscillation system to irradiate…with the laser at a position where a gap is formed between the first metal member and the second metal member.”  However, it is unclear if “a laser” is a new component or a variant of the prior claimed “laser oscillation system.” For the purpose of the examination, the limitation claimed will be interpreted to recite “the laser oscillation system at a position where a gap is formed between the first metal member and the second metal member.”
Claim 3 is rejected based on its dependency to claim 1.
Claim Interpretation
	Claim 2 requires that “the second metal member is supplied onto the first metal member at a predetermined angle to come into contact with the first metal member successively from a supply forward side to a near side, and during the laser welding, the laser is projected onto the second metal near side where the second metal member comes into contact with the first metal member.”  Based on the drawing provided in fig. 5 and the disclosure in the Specification that the supply forward side is the left side in fig. 5 and the near side is the right side in fig. 5 (para 0026, page 17), the “supply forward side” is interpreted as the side opposite to the side from which the hoop material is fed and the “near side” is interpreted as the side from the hoop material is fed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (US-20090314750-A1).
Regarding claim 1, Saitoh teaches a manufacturing method for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(B)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(B)) plated with a metal material (para 0047) joined together by placing the second metal member on the first metal member (per 112b restriction above, not given any patentable weight) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to form a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(B) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing method (“manufacture a product,” para 0020) comprising: supplying the second metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) to place the second metal member on the first metal member and form a predetermined gap between the first metal member and the second metal member (“configured to feed the objects in a feeding direction toward the focusing position and to form a predetermined gap between the objects at least a part of the focusing position,” para 0017); and irradiating the second metal member with the laser oscillation system at a position where the predetermined gap is located between the first metal member and the second metal member to join the first metal member and the second metal member together by laser welding (“irradiating a laser beam to the focusing position,” para 0018; gap also shown in fig. 1(B)).
Saitoh, fig. 1(B)

    PNG
    media_image1.png
    250
    421
    media_image1.png
    Greyscale

Regarding claim 2, Saitoh teaches wherein when the second metal member (base material support 20, fig. 1(B)) is supplied toward the first metal member (sheet material 26, fig. 1(A)), the second metal member is supplied successively (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) onto the first metal member (as shown in fig. 1(B), the sheet material 26 is fed onto the base material 20) at a predetermined angle (examiner is construing the angle formed in fig. 1(B) between sheet material 26 and the base material support 20 as meeting the claimed “predetermined angle”) to come into contact with the first metal member from a supply forward side to a near side (as shown in fig. 1(B), contact is made from the right or examiner-construed supply forward side, which is opposite to the side from which the sheet material is supplied, referring to interpretation paragraph above, to the left or examiner-construed near side, which is the side from which the sheet material is supplied), and during the laser welding, the laser is projected onto the second metal member on the near side of where the second metal member comes into contact with the first metal member (as shown in fig 1(B), the laser beam, B, projects over the gap, which is on the near side of the contact point made between the sheet material 26 and the base material 20).
	Regarding claim 3, Saitoh teaches wherein the second metal member is supplied with a spacer (gap gauge 41, fig. 1(C)) interposed between the first metal member (base material support 20, fig. 1(B)) and the second metal member (sheet material 26, fig. 1(A)), and the laser is irradiated onto the second metal member with the predetermined gap (gap t, fig. 1(C)) maintained between the first metal member and the second metal member by the spacer at a laser irradiation position (“the gap holding unit 12 includes the gap gauge 41 that is disposed between the base material 20 and the sheet material 26 in front of the focusing position S in the feeding direction U (left side of the focusing position S in FIG. 1(C)) to form a gap between the base material 20 and the sheet material 26,” para 0044).

Saitoh, fig. 1(C)

    PNG
    media_image2.png
    166
    357
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US-20090314750-A1) as applied to claim 1-3 above in view of Mori et al. (US-5539180-A).
Saitoh teaches a manufacturing apparatus (“gap control device,” title) for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(B)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(B)) plated with a metal material (para 0047) joined together by placing the second metal member on the first metal member (per 112b restriction above, not given any patentable weight) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to form a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(B) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing apparatus (“gap control device,” title) comprising: a supplying unit (construed as the sheet material support 28, fig. 1(B) as well as the pressure unit 14, fig. 1(B), described in para 0048 ) “A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) while pressing the second metal member against the first metal member held on the support table (“the pressing may be performed at a point by a roller or the like,” para 0048; “in the example shown in FIG. 1B, the base material support 24 (not shown) supports the base material 20, and the tension roller 40 feeds the sheet material 26 toward the base material 20 from above to form the welding gap t,” para 0044; although the examiner is relying on Mori for the table, examiner is construing the base material support 24 as supporting or holding the sheet material 26) at a predetermined angle (examiner is construing the angle formed in fig. 1(B) between sheet material 26 and the base material support 20 as meeting the claimed “predetermined angle”) with no relative movement of the second metal member to the first metal member (“moving the focusing position S relative to the objects after melting the objects,” para 0040; once welded at position S, the sheet material and the base material are fixed, and relative movement is constant between the two materials) in an in-plane direction of the first metal member (construed as the horizontal plane shown in fig. 1(B)); the laser oscillation system configured to emit laser light to weld the first metal member and the second metal member together (“The laser beams B are absorbed in the objects, and melts a part of the objects,” para 0040); and an irradiation position motion unit configured to cause the laser oscillation system to irradiate (“The laser mechanism 10 includes a robot that controls the position of the laser oscillator or the optical system in two or three dimensions,” para 0039) the second metal member with the laser oscillation system at a position where a gap is formed between the first metal member and the second metal member (“configured to feed the objects in a feeding direction toward the focusing position and to form a predetermined gap between the objects at least a part of the focusing position,” para 0017);.  Saitoh does not explicitly disclose a support table configured to hold the first metal member.
table 10, fig. 7; “The lens 2 is fixed to a machining head 7, and the zinc-plated steel sheets 3a and 3b are fixed to a table 10e,” column 3, lines 13-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh, by using a table, in view of the teachings of Mori, to hold and convey the base material taught by Saitoh, for the advantage of synchronizing the flow rate of an auxiliary gas with the table feeding speed, because the table taught by Mori has been designed to optimize the flowrate of the auxiliary gas in relation to the table feeding speed in order to minimize the occurrence of blow holes in a weld (Mori, column 5, lines 16-28 and column 5, line 61 to column 6, line 3).
Mori, fig. 7

    PNG
    media_image3.png
    351
    540
    media_image3.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US-20090314750-A1) as applied to claim 1-3 above in view of Mori et al. (US-5539180-A) and further in view of Rito et al. (US-4745257-A).
“gap control device,” title) for a joint body (“it is possible to stably manufacture a product having a high sealing property at high yield by performing the laser welding at the focusing position in which the predetermined gap is formed between the object and pressing at the pressing position,” para 0020) having a first metal member (sheet material 26, fig. 1(C)) plated with a metal material (“In a case where the base material 20 and/or the sheet material 26 are galvanized…it is possible to suppress the deterioration of the weld quality that is caused by the influence of the impurities such as particles of the plating because the laser welding is performed at the position where the welding gap t exists,” para 0047) and a second metal member (base material support 20, fig. 1(C)) plated with a metal material (para 0047) joined together by placing the second metal member on the first metal member (per 112b restriction above, not given any patentable weight) and causing a laser oscillation system to irradiate a surface of the second metal member with laser light to form a joint portion including a line-shaped welded portion where the first metal member and the second metal member are joined together (“The laser mechanism 10 focuses coherent light generated by a laser oscillator, by an optical system, and irradiates the laser beams B to the focusing position S,” para 0039; fig. 1(C) shows that the laser beam “B” radiates the sheet material 26; “weld line” formed, para 0109), the manufacturing apparatus(“gap control device,” title) comprising: a supplying unit (construed as the sheet material support 28, fig. 1(C)) configured to supply the second metal member onto the first metal member (“A sheet material support 28 feeds the sheet material 26 in the feeding direction U,” para 0041) held on the support table (“the base material support 24 (not shown) supports the base material 20,” para 0044; although the examiner is relying on Mori for the table, examiner is construing the base material support 24 as supporting or holding the sheet material 26) with no relative movement of the second metal member to the first metal member in an in-plane direction of the first metal member (“moving the focusing position S relative to the objects after melting the objects,” para 0040; once welded at position S, the sheet material and the base material are fixed, and relative movement is constant between the two materials); the laser oscillation system configured to emit laser light to weld the first metal member and the second metal member together (“The laser beams B are absorbed in the objects, and melts a part of the objects,” para 0040); and an irradiation position motion unit configured to cause the laser oscillation system to irradiate (“The laser mechanism 10 includes a robot that controls the position of the laser oscillator or the optical system in two or three dimensions,” para 0039); and an irradiation position motion unit (“robot,” para 0039) configured to cause the laser oscillation system to irradiate the second metal member with the laser at a position (“The focusing position S corresponds to a laser spot having an area, not a point,” para 0040) where a gap is formed between the first metal member and the second metal member (“The gap holding unit 12 forms a welding gap t between the base material 20 and the sheet material 26 at a part or all of the focusing position S by supporting the base material 20 and the sheet material 26,” para 0042).  Saitoh does not explicitly disclose a support table configured to hold the first metal member; an interposing device configured to allow the second metal member to be supplied with a spacer interposed between the first metal member and the second metal member (although Saitoh teaches a “gap gauge 41” in fig. 1(C) which can be construed as a spacer, Saitoh does not explicitly disclose an element that “fixes” the spacer, referring to paragraph 0057 of the Specification).
However, in the same field of endeavor of laser beam welding of galvanized sheets, Mori teaches a support table configured to hold the first metal member (table 10, fig. 7; “The lens 2 is fixed to a machining head 7, and the zinc-plated steel sheets 3a and 3b are fixed to a table 1Oe,” column 3, lines 13-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh to include a table and a conveyor, in view of the teachings of Mori, by using the table taught by Mori to hold and convey the base material taught by Saitoh, because in order to minimize the occurrence of blowholes, the flow rate of an auxiliary gas must be Mori, column 5, lines 16-28 and column 5, line 61 to column 6, line 3).
Additionally, in the same field of endeavor of laser welding galvanized plates, Rito teaches an interposing device (driving cylinder 17, fig. 2) configured to allow the second metal member (zinc-plated steel plate 1, fig. 2) to be supplied with a spacer (spacer 14, fig. 2) interposed between the first metal member (zinc-plated steel plate 2, fig. 2) and the second metal member (zinc-plated steel plate 1, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Saitoh/Mori to include a driving cylinder, in view of the teachings of Rito, that attached to the gap gauge 41, taught by Saitoh, for the advantage of forming a uniform air gap between the confronting surfaces of the overlapping parts of the zinc-plated steel plates due to the presence of the spacer, where the zinc vapor flows into the air gap, preventing zinc gas from causing air holes in the solidified metal (Rito, column 2, lines 4-29).
Rito, fig. 2

    PNG
    media_image4.png
    261
    276
    media_image4.png
    Greyscale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Degawa et al. (US-6528756-B2) teach methods for welding plated sheets using air gaps.
Matsuoka et al. (US-20180221989-A1) teach using oscillation patterns for welded sheets having air gaps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/6/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761